       Case 2:19-cv-12122-NJB-MBN Document 53 Filed 04/07/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


   TORREY ADAMS                                                        CIVIL ACTION


   VERSUS                                                              NO. 19-12122


   TRANZIT LOGISTICS, INC., ET AL.                                     SECTION: “G”


                                          ORDER AND REASONS

       In this litigation, Plaintiff Torrey Adams (“Plaintiff”) brings suit against Tranzit Logistics,

Inc. (“Tranzit”), William Lingren (“Lingren”), and American Inter-Fidelity Exchange

(collectively, “Defendants”).1 Plaintiff alleges that while operating an 18-wheeler truck on

Clarence Henry Truckway in Orleans Parish, his truck was struck by an 18-wheeler truck driven

by Lingren, who was driving within the scope of his employment with Tranzit. 2 Before the Court

is Defendants’ “Motion for Partial Summary Judgment,” filed on February 23, 2021. 3 In the

Motion, Defendants assert that it is undisputed that Lingren was within the scope of his

employment at the time of the accident. 4 Therefore, Defendants argue that under Louisiana law,

Plaintiff cannot pursue “both a negligence cause of action against [Lingren], for which Tranzit

Logistics, Inc. will be vicariously liable, and a direct negligence claim against Tranzit Logistics,

Inc. for alleged negligence in allowing [Lingren] to operate the vehicle and/or failing to train him




       1
           Rec. Doc. 2-2; Rec. Doc. 17.
       2
           Rec. Doc. 17 at 2–4.
       3
           Rec. Doc. 48.
       4
           Rec. Doc. 48-1 at 3–4.

                                                  1
       Case 2:19-cv-12122-NJB-MBN Document 53 Filed 04/07/21 Page 2 of 2




[or] maintain the vehicle.” 5 On March 17, 2021, the Court granted Plaintiff’s ex parte motion to

dismiss his direct negligence claims against Tranzit. 6 Accordingly,

      IT IS HEREBY ORDERED that Defendants’ “Motion for Partial Summary Judgment,”7

is DENIED AS MOOT.
                                                 7th
       NEW ORLEANS, LOUISIANA, this _____ day of April, 2021.




                                         _________________________________________
                                         NANNETTE JOLIVETTE BROWN
                                         CHIEF JUDGE
                                         UNITED STATES DISTRICT COURT




       5
           Rec. Doc. 48.
       6
           Rec. Doc. 50.
       7
           Rec. Doc. 48.

                                                2
